 


110 HR 6770 IH: State and Local Economic Stimulus Act
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6770 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2008 
Mr. Weiner (for himself, Mrs. Maloney of New York, and Mr. King of New York) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To amend title 31, United States Code, to provide Federal aid and economic stimulus through a one-time revenue grant to the States and their local governments. 
 
 
1.Short titleThis Act may be cited as the State and Local Economic Stimulus Act. 
2.FindingsThe Congress finds the following: 
(1)State and local governments are a vital part of our economy and American life. States, cities, counties, school districts, and other localities and jurisdictions provide health care, education, public safety, and innumerable social services to hundreds of millions of Americans. 
(2)From September 2007 to June 2008, America’s unemployment rate increased from 4.7 percent to 5.5 percent, and hundreds of thousands of additional Americans went without jobs. 
(3)America’s economic downturn is causing painful budget problems for State and local governments. The economic slowdown has lowered State and local tax revenues while the need for public service is expanding. As a result, most States and many localities are suffering budget deficits. 
(4)Given that 49 of 50 States, and many local governments, are legally required to balance their budgets, the only way these governments can reduce deficits is to cut public services or raise taxes. 
(5)In 2003, in response to the prior economic downturn, Congress enacted a $20,000,000,000 fiscal relief package for States, including authorizing $10,000,000,000 for flexible anti-recession grants to stimulate the ailing economy and protect vital public services.   
3.One-time revenue grant to States and local governments 
(a)In GeneralChapter 67 of title 31, United States Code, is amended by adding at the end the following new section: 
 
6721.One-time revenue grant to States and local governments 
(a)AppropriationThere is appropriated to carry out this section $40,000,000,000 for fiscal year 2009. 
(b)AllotmentsFrom the amount appropriated under subsection (a) for fiscal year 2009, the Secretary of the Treasury shall, as soon as practicable after the date of the enactment of this section, allot to each of the States as follows: 
(1)Based on population 
(A)State level$10,000,000,000 shall be allotted among States on the basis of the relative population of each such State, determined based on data from the 2000 decennial census of the United States. 
(B)Local government level$10,000,000,000 shall be allotted among such States as determined under subparagraph (A) for distribution to the various units of general local government within such States on the basis of the relative population of each such unit within each such State that is unemployed, determined based on the data referred to in subparagraph (A). 
(2)Based on change in unemployment rate 
(A)Tier 1 
(i)State level$7,500,000,000 shall be allotted among States that have experienced a tier 1 unemployment rate on the basis of the relative number of unemployed individuals for the period beginning on September 1, 2007, and ending on June 30, 2008, in each such State, determined based on unemployment levels for 2007 and 2008 from the Bureau of Labor Statistics’ Local Area Unemployment Statistics. 
(ii)Local government level$7,500,000,000 shall be allotted among States that have experienced a tier 1 unemployment rate as determined under clause (i) for distribution to the various units of general local government within such States on the basis of the relative number of unemployed individuals for the period beginning on September 1, 2007, and ending on June 30, 2008, in each such unit within each such State, determined based on the civilian labor force unemployment rate, seasonally adjusted, for September 2007 to June 2008 from the Bureau of Labor Statistics’ Local Area Unemployment Statistics. 
(B)Tier 2 
(i)State level$2,500,000,000 shall be allotted among States that have experienced a tier 2 unemployment rate on the basis of the relative number of unemployed individuals for the period beginning on September 1, 2007, and ending on June 30, 2008, in each such State, determined based on unemployment levels for 2007 and 2008 from the Bureau of Labor Statistics’ Local Area Unemployment Statistics. 
(ii)Local government level$2,500,000,000 shall be allotted among States that have experienced a tier 2 unemployment rate as determined under clause (i) for distribution to the various units of general local government within such States on the basis of the relative number of unemployed individuals for the period beginning on September 1, 2007, and ending on June 30, 2008, in each such unit within each such State, determined based on the civilian labor force unemployment rate, seasonally adjusted, for September 2007 to June 2008 from the Bureau of Labor Statistics’ Local Area Unemployment Statistics. 
(c)Use of payments 
(1)In generalSubject to paragraph (2), a State or unit of local government shall use the funds provided under a payment made under this section for a fiscal year to— 
(A)provide essential government services; 
(B)cover the costs to the State or unit of local government, respectively, of complying with any Federal intergovernmental mandate (as defined in section 421(5) of the Congressional Budget Act of 1974) to the extent that the mandate applies to the State or unit of local government, respectively, and the Federal Government has not provided funds to cover the costs; or 
(C)compensate for a decline in Federal funding to the State or unit of local government, respectively. 
(2)RequirementsA State or unit of local government— 
(A) may use funds provided as a payment under this section only for types of expenditures permitted under the most recently approved budget for the State; 
(B) may not use the additional Federal funds paid to the State or unit of local government as a result of this section for purposes of increasing any reserve or rainy day fund maintained by the State; and 
(C)shall expend the additional Federal funds paid to the State or unit of local government as a result of this section within 1 year after the date on which the State receives such funds. 
(3)CertificationIn order to receive a payment under this section for a fiscal year, a State or unit of local government shall certify to the Secretary of the Treasury with a certification that the proposed use of such funds by the State or unit of local government’s, respectively, is consistent with this subsection. 
(d)DefinitionsFor purposes of this section— 
(1)StateThe term State means any of the several States, the District of Columbia, and the Commonwealth of Puerto Rico. 
(2)Unit of general local government 
(A)In generalThe term unit of general local government means— 
(i)a county, parish, township, city, or political subdivision of a county, parish, township, or city, that is a unit of general local government as determined by the Secretary of Commerce for general statistical purposes; and 
(ii)the District of Columbia, and the recognized governing body of an Indian tribe or Alaskan native village that carries out substantial governmental duties and powers. 
(B)Treatment of subsumed areasFor purposes of determining a unit of general local government under this section, the rules under section 6720(c) of this title shall apply. 
(3)UnemploymentWith respect to any State or unit of general local government— 
(A)Tier 1 unemployment rateThe term tier 1 unemployment rate means an unemployment rate for June 2008 that is 0.7 or more percentage points greater than such rate for September 2007.  
(B)Tier 2 unemployment rateThe term tier 2 unemployment rate means an unemployment rate for June 2008 that is less than 0.7 percent points greater than such rate for September 2007.. 
(b)Conforming AmendmentThe table of sections for chapter 67 of title 31, United States Code, is amended by adding at the end the following new item: 
 
 
6721. One-time revenue grant to States and local governments.. 
 
